IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LUKE BUSSOLETTI,                          : No. 89 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
DEPARTMENT OF HUMAN SERVICES,             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2018, the Petition for Allowance of Appeal is

DENIED.